Title: From Thomas Jefferson to Henry Dearborn, 12 December 1806
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Dec. 12. 06.
                        
                        Th: Jefferson returned to Genl. Dearborne yesterday the letter of mr John Randolph, to which he thinks some
                            of the following ideas might enter into the answer, to wit that the military establishment of the US. being known, it is
                            only necessary to observe that it is nearly full; that a considerable portion of it is necessarily retained at the several
                            forts & posts of the US to preserve them & the property at them; that all the residue are on the line of frontier
                            between the US. & the Spanish dominions, under the command of Genl. Wilkinson, who has also authority to call on the
                            territories of Orleans & Misipi for militia: that the force which Spain has on the Sabine has been represented as
                            amounting to 1500. men, but is believed to be considerably below that; that it is impossible to say what force she can
                            bring from her extensive dominions West & South of us or from beyond sea; probably the less on account of the war in
                            which she is engaged, & which endangers other parts of her possessions that the President, in his message of Dec. 2.
                            expressed his ideas of the means of protecting our citizens in the commencement of a war, & until time could be given
                            for raising regulars, but that the right of deciding on these being with the legislature he will rely on those means which
                            they shall think it most expedient to provide: &c. &c.
                    